NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KAMBIZ MORADI; HOMA MORADI,                     No.    17-36030
husband and wife,
                                                D.C. No. 3:17-cv-00645-SI
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

RECONTRUST COMPANY; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Kambiz Moradi and Homa Moradi appeal pro se from the district court’s

judgment dismissing their diversity action arising out of foreclosure proceedings.

We have jurisdiction under 28 U.S.C. § 1291. We affirm.

      In their opening brief, the Moradis fail to address how the district court erred


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in granting defendants’ motion to dismiss on the basis that their claims were time-

barred. As a result, the Moradis have waived their challenge to the district court’s

order. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (arguments not

raised by a party in its opening brief are deemed waived).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009); see also

Riggs v. Prober & Raphael, 681 F.3d 1097, 1104 (9th Cir. 2012) (“A plaintiff may

not try to amend her complaint through her arguments on appeal.”).

      We reject as without merit the Moradis’ contention that the district court

should have voided the foreclosure sale “on its own motion.”

      AFFIRMED.




                                          2                                   17-36030